DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/23/2022, concerning Application No. 16/492,181. The claim amendments filed on 06/23/2022 are acknowledged. Presently, Claims 1-22 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is the reference in the specification that is not listed in an information disclosure statement: “US Patent Application titled “Target Probe Placement for Lung Ultrasound” and naming Balasunder et al.” mentioned in Para. [032], lines 12-13 in the original specification filed 09/09/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-9, 12-13, 15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s IDS filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020, hereinafter Yoo) in view of Dickie et al. (US 2018/0263593 A1, previously cited by the Examiner on 11/05/2021, hereinafter Dickie), further in view of Cadieu et al. (US 2018/0153505 A1, previously cited by the Examiner on 03/24/2022, hereinafter Cadieu), and even further in view of Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu).

Regarding Claim 1, Yoo discloses (Figs. 1-6) an ultrasound imaging system (ultrasound system 100) comprising: 
a user interface (user input unit 110) (see, e.g., Para. [0014], lines 3-8, “the ultrasound system 100 includes a user input unit 110 to receive user input information. The user input information includes information for selecting one of applications associated with diagnosis parts for diagnosis of a target object. The user input unit 110 includes a control panel, a mouse, a keyboard and the like”);
a controller (ultrasound data acquisition unit 120) configured to control a probe (ultrasound probe 122) for imaging a volume of a subject, wherein the imaging comprises transmitting and receiving ultrasound signals in accordance with a plurality of scan line patterns (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets”; also see, e.g., Para. [0017], lines 1-14, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122... The ultrasound probe 122 is configured to transmit ultrasound signals in response to the Tx signals. The ultrasound probe 122 is further configured to receive ultrasound echoes reflected from the target object to thereby output a receive signal. The transmission and reception of the ultrasound signals are repeatedly performed in a sequential manner so that a plurality of receive signals is outputted”); and 
one or more processors (processing unit 130) in communication with the probe (ultrasound probe 122 within ultrasound data acquisition unit 120) (see, e.g., Para. [0020], lines 1-4, “the ultrasound system 100 further includes a processing unit 130, which is coupled to the user input unit 110 and the ultrasound data acquisition unit 120” and Para. [0017], lines 1-2, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122”), the one or more processors (130) configured to: 
generate a plurality of image data sets from the received ultrasound signals, each image data set of the plurality of image data sets corresponding to one of the plurality of scan line patterns (see, e.g., Para. [0019], lines 3-12, “The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3… The ultrasound frame data sets are repeatedly formed by using the plurality of receive-focused signals in a sequential manner to thereby form a plurality of ultrasound frame data sets” and Para. [0021], lines 2-23, “The processing unit 130 includes a volume data forming section 131. The volume data forming section 131 is configured to form a volume data set having a plurality of frames PI, P2... PN by using the plurality of ultrasound frame data sets… The formation of the volume data set is repeatedly carried out in a sequential manner in the volume data forming section 131, so that a plurality of volume data sets is formed”, where the disclosed “frames P1, P2… PN” corresponds to the claimed scan line patterns, and where the disclosed “receive-focused signal” corresponds to the claimed received ultrasound signals); 
select a target characteristic specific to the object to be imaged (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed target characteristic specific to the object); 
assess the plurality of image data sets for the target characteristic specific to the object to be imaged (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed target characteristic of the object); 
identify an image data set of the plurality of image data sets that includes the target characteristic (see, e.g., Para. [0024], lines 1-6, “The processing unit 130 further includes a determining section 134, which is coupled to the contour detecting section 133. The determining section 134 is configured to determine new scan angle, scan depth and scan speed based on the detected contours in the contour detecting section 133”, where the disclosed “new scan angle, scan depth and scan speed based on the detected contours” corresponds to identifying the image data set that is associated with the detected target characteristic; also see, e.g., Para. [0031], lines 4-13, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112. If it is determined that the contour is not detected, then the determining section 134 is configured to decrease the scan angle by a predetermined angle (e.g., 5 degree) for reset of the scan angle at step S114. Until the contour of the target object is detected in the contour detecting section 133, the above process from the step S102 to the step S114 is repeatedly carried out”); and 
select a scan line pattern of the plurality of scan line patterns for subsequent imaging of the volume (see, e.g., Para. [0031], lines 4-6, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112” and Para. [0034], lines 1-6, “If it is determined that the connectivity exists at step S122, that is, it is determined that the detected contours correspond to the same object (e.g., fetus), then the determining section 134 is configured to check whether the scan angle can be increased based on a max scan angle range at step S124”, where the disclosed increasing of the scan angle corresponds to the claimed subsequent imaging of the volume).
Yoo does not disclose [1] wherein the user interface is specifically configured to receive an indication of an object to be imaged; [2] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging; and [3] wherein the selected scan line pattern of the plurality of scan line patterns specifically corresponds to the image data set of the plurality of image data sets for subsequent imaging of the volume specifically in accordance with the selected scan line pattern of the plurality of scan line patterns.
However, in the same field of endeavor of ultrasound imaging, Dickie discloses (Figs. 4 and 6) an ultrasound imaging system (ultrasound system 600) comprising a processor (ultrasound processor 614) in communication with a probe (transducer head 105) (see, e.g., Fig. 6, where the ultrasound processor 614 is shown to be in communication with the transducer head 105 through other components in the ultrasound system 600, including the transmit/receive switches 604), the processor (614) configured to: 
identify an image data set of the plurality of image data sets that includes the target characteristic (see, e.g., Abstract, lines 3-9, “The methods involve acquiring an ultrasound image feed having primary ultrasound image frames. During acquisition of the ultrasound image feed, secondary frames are interspersed amongst the primary ultrasound image frames, where each secondary frame is steered at a different angle. At least one secondary frame is analyzed to detect an imaged needle”, where the claimed target characteristic corresponds to the disclosed needle identified in the image, and where the claimed image data set identified corresponds to the disclosed one secondary frame that is analyzed to detect the imaged needle; also see, e.g., Fig. 4, Para. [0033-0045], and Para. [0073-0074]); and 
select a scan line pattern of the plurality of scan line patterns which corresponds to the image data set of the plurality of image data sets for subsequent imaging of the volume in accordance with the selected scan line pattern of the plurality of scan line patterns (see, e.g., Abstract, lines 10-23, “Upon detection of an imaged needle in at least one secondary frame, an optimal steering angle is determined for imaging the needle, the optimal steering angle being based on the steered angle of the at least one secondary frame having the detected imaged needle. The method continues to acquire the ultrasound image feed by acquiring additional primary ultrasound image frames. During the continued acquisition of the ultrasound image feed, tertiary frames are interspersed amongst the additional primary ultrasound image frames, where each tertiary frame is steered at the optimal steering angle. The ultrasound image feed can then be displayed with enhanced viewing of the imaged needle, with the enhanced viewing being based on the interspersed tertiary frames”, where the claimed scan line pattern selected corresponds to the disclosed optimal steering angle determined, and where the disclosed optimal steering angle determined is based on the steered angle of the one secondary frame (which corresponds to the claimed image data set identified) having the detected imaged needle, and where subsequent imaging is performed by acquiring the tertiary frames that are steered at the optimal steering angle determined; also see, e.g., Fig. 4, Para. [0033-0045], and Para. [0073-0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including [3] wherein the selected scan line pattern of the plurality of scan line patterns specifically corresponds to the image data set of the plurality of image data sets for subsequent imaging of the volume specifically in accordance with the selected scan line pattern of the plurality of scan line patterns, as disclosed by Dickie. One of ordinary skill in the art would have been motivated to make this modification in order to determine the optimal scan pattern that provides a high quality image during ultrasound imaging, and in order to desirably detect and enhance the viewing of a characteristic/object during ultrasound imaging, as recognized by Dickie (see, e.g., Abstract and Para. [0033-0045]). 
Yoo modified by Dickie still does not disclose [1] wherein the user interface is specifically configured to receive an indication of an object to be imaged; and [2] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging.
However, in the same field of endeavor of ultrasound imaging, Cadieu discloses (Figs. 2-3) an ultrasound imaging system comprising: a user interface (ultrasound user interface 290) configured to receive an indication of an object to be imaged (see, e.g., Para. [0033], lines 4-7, “Beginning in block 310, a target organ within the body is selected in a user interface to an ultrasound application visualizing ultrasound imagery acquired by the ultrasound probe”, where the claimed indication of the object to be imaged that is received by the user interface corresponds to the disclosed user selection of the target organ that is selected through the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie by including [1] wherein the user interface is specifically configured to receive an indication of an object to be imaged, as disclosed by Cadieu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize ultrasound navigation and to acquire the desired imagery, as recognized by Cadieu (see, e.g., Para. [0006] and [0033]).
Yoo modified by Dickie and Cadieu still does not disclose [2] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging.
However, in the same field of endeavor of ultrasound imaging, Radulescu discloses (Figs. 1-3) an ultrasound imaging system (see, e.g., Para. [0012-0022]), wherein the target characteristic specific to the object to be imaged is selected from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging (see, e.g., Para. [0012], lines 1-8, “In an aspect of the present invention, a device is configured for selecting one or more portions of a volume, based on anatomy recognition from three-dimensional live imaging of the volume. The three-dimensional live imaging of the volume may contain either a full view or only a partial view of the organ of interest. The selecting is performed, automatically and without the need for user intervention, in response to the imaging”, where the disclosed one or more portions of a volume are selected based on anatomy recognition, which corresponds to the claimed target characteristic specific to the object to be imaged that is selected from a group of characteristics comprising at least one tangible anatomical feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie and Cadieu by including [2] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging, as disclosed by Radulescu. One of ordinary skill in the art would have been motivated to make this modification in order to perform optimal fast acquisition of standard views and perform specific views required for accurate measurements and quantification, as recognized by Radulescu (see, e.g., Para. [0012-0017] and [0049-0051]).

Regarding Claim 5, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) wherein the target characteristic is a presence of a feature specific to the object (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed feature specific to the object).

Regarding Claim 7, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) wherein the plurality of scan line patterns correspond to a plurality of image planes (see, e.g., Para. [0019], lines 3-12, “The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3… The ultrasound frame data sets are repeatedly formed by using the plurality of receive-focused signals in a sequential manner to thereby form a plurality of ultrasound frame data sets” and Para. [0021], lines 2-23, “The processing unit 130 includes a volume data forming section 131. The volume data forming section 131 is configured to form a volume data set having a plurality of frames PI, P2... PN by using the plurality of ultrasound frame data sets, which are provided from the ultrasound data acquisition unit 120, as shown in FIG. 5… In FIG. 5, numeral references 221 to 223 represents an A plane, a B plane and a C plane, which are perpendicular to each other… an elevation direction, which is a depth direction of a 3-dimensional ultrasound image, represents a scan direction of frames (scan planes), i.e., a swing direction of the array transducer. The formation of the volume data set is repeatedly carried out in a sequential manner in the volume data forming section 131, so that a plurality of volume data sets is formed”, where the disclosed “frames P1, P2… PN” corresponds to the claimed plurality of scan line patterns, and where the disclosed “scan direction of frames (scan planes)” of the volume data set corresponds to the claimed plurality of image planes).

Regarding Claim 8, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) wherein the target characteristic comprises a length or an area of a feature specific to the object (see, e.g., Para. [0035], lines 3-4, “the detected contours correspond to different objects (e.g., fetus and uterine wall)”, where the disclosed fetus and uterine wall corresponds to the claimed target object, and where the disclosed detected contours of the imaged fetus and uterine wall corresponds to a representation of the claimed feature specific to the target object, wherein a length or an area of the disclosed imaged fetus and uterine wall would be included as characteristics in the detected contours of the imaged fetus and uterine wall).

Regarding Claim 9, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo modified by Dickie and Cadieu does not disclose wherein the controller is further configured to control the probe for the imaging the volume of the subject by re-transmitting and receiving ultrasound signals in accordance with the plurality of scan line patterns upon detection of movement of the probe.
However, in the same field of endeavor of ultrasound imaging, Radulescu discloses (Figs. 1-3) an ultrasound imaging system (see, e.g., Para. [0012-0022]), wherein the controller is further configured to control the probe for the imaging the volume of the subject by re-transmitting and receiving ultrasound signals in accordance with the plurality of scan line patterns upon detection of movement of the probe (see, e.g., Para. [0016], lines 1-3, “the device is configured for detecting relative movement with respect to respective positions of an imaging probe and body tissue”; also see, e.g., Para. [0042], lines 1-4, “The probe 112 is connected, by a cable 128 to an image acquisition module 132. The latter is communicatively connected to a processor 136 having a computer readable medium”, which discloses that the probe is controlled by a controller in the form of an image acquisition module and a processor; also see, e.g., Para. [0049], lines 1-5, “Over time, relative movement may occur with respect to respective positions of an imaging probe 112 and body tissue being imaged… the clinician may inadvertently move” and Para. [0051], lines 1-16, “FIG. 3 shows movement 304 of the imaging probe 112 relative to the volume 100… This is detectable by comparing, for a given phase, a current image to previous, stored images… The comparisons can be made periodically, or continuously, to detect movement. If movement is detected, portion imaging is interrupted 308 and the volume acquisition is re-executed… Re-execution of volume… may alternatively be designed to occur periodically… as a precaution in case of movement”, where the movement of the probe is detectable by the image acquisition module and processor, and where re-transmitting occurs in the form of re-executing the disclosed volume acquisition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including that the controller is further configured to control the probe for the imaging the volume of the subject by re-transmitting and receiving ultrasound signals in accordance with the plurality of scan line patterns upon detection of movement of the probe, as disclosed by Radulescu. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the desired probe position for accurate imaging of the target object, as recognized by Radulescu (see, e.g., Para. [0002], [0012-0017], and [0049-0051]).

Regarding Claim 12, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) the system (ultrasound system 100) further comprising a display screen (display unit 150) configured to display an image of the object obtained via the selected scan line pattern of the plurality of scan line patterns, which corresponds to the identified image data set, without displaying images obtained via other ones of the plurality of scan line patterns (see, e.g., Para. [0027], lines 1-6, “The ultrasound system 100 further includes a display unit 150… The display unit 150 displays the 4-dimensional ultrasound images and the 2-dimensional ultrasound images, which have been formed in the processing unit 130” and Para. [0016-0023], which discloses that the ultrasound image formed in the processing unit 130 and displayed on the display unit 150 is obtained from the disclosed frames P1, P2… PN (corresponding to the claimed scan line patterns), and that the processing unit 130 detects the contour of the target object within one of the frames to be formed into an image (corresponding to the claimed target characteristic identified in an image data set), as described in the rejection of Claim 1 above).

Regarding Claim 13, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) wherein the controller (ultrasound data acquisition unit 120) is configured to automatically control the probe (ultrasound probe 122) to obtain a plurality of real-time images in accordance with the selected scan line pattern of the plurality of scan line patterns (see, e.g., Para. [0003], lines 3-5, “The ultrasound system can provide high dimensional real-time ultrasound images of inner parts of target objects” and Para. [0006], lines 1-3, “the ultrasound system may continuously form the 3-dimensional ultrasound images in real time to provide a 4-dimensional ultrasound image”), the system (ultrasound system 100) further comprising a display screen (display unit 150) configured to display the plurality of real-time images (see, e.g., Para. [0027], lines 1-6, “The ultrasound system 100 further includes a display unit 150… The display unit 150 displays the 4-dimensional ultrasound images and the 2-dimensional ultrasound images, which have been formed in the processing unit 130”).

Regarding Claim 15, Yoo discloses (Figs. 1-6) a method (see, e.g., Para. [0009], Para. [0014-0025], and Para. [0029-0035]) comprising: 
receiving from a user interface (user input unit 110) (see, e.g., Para. [0014], lines 3-8, “the ultrasound system 100 includes a user input unit 110 to receive user input information. The user input information includes information for selecting one of applications associated with diagnosis parts for diagnosis of a target object. The user input unit 110 includes a control panel, a mouse, a keyboard and the like”);
controlling a probe (ultrasound probe 122) for imaging a volume of a subject, wherein the imaging comprises transmitting and receiving ultrasound signals in accordance with a plurality of scan line patterns (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets”; also see, e.g., Para. [0017], lines 1-14, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122... The ultrasound probe 122 is configured to transmit ultrasound signals in response to the Tx signals. The ultrasound probe 122 is further configured to receive ultrasound echoes reflected from the target object to thereby output a receive signal. The transmission and reception of the ultrasound signals are repeatedly performed in a sequential manner so that a plurality of receive signals is outputted”; also see, e.g., Para. [0020], lines 1-4, “the ultrasound system 100 further includes a processing unit 130, which is coupled to the user input unit 110 and the ultrasound data acquisition unit 120”, where the ultrasound data acquisition unit 120 is controlled by the processing unit 120, and where the ultrasound data acquisition unit 120 comprises the ultrasound probe 122 (as described above in the reference to Para. [0017], lines 1-2), therefore the ultrasound probe 122 is also controlled by the processing unit 120 for imaging); 
generating a plurality of image data sets from the received ultrasound signals, each image data set of the plurality of image data sets corresponding to one of the plurality of scan line patterns (see, e.g., Para. [0019], lines 3-12, “The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3… The ultrasound frame data sets are repeatedly formed by using the plurality of receive-focused signals in a sequential manner to thereby form a plurality of ultrasound frame data sets” and Para. [0021], lines 2-23, “The processing unit 130 includes a volume data forming section 131. The volume data forming section 131 is configured to form a volume data set having a plurality of frames PI, P2... PN by using the plurality of ultrasound frame data sets… The formation of the volume data set is repeatedly carried out in a sequential manner in the volume data forming section 131, so that a plurality of volume data sets is formed”, where the disclosed “frames P1, P2… PN” correspond to the claimed scan line patterns, and where the disclosed “receive-focused signal” corresponds to the claimed received ultrasound signals); 
selecting a target characteristic specific to the object to be imaged (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed target characteristic specific to the object); 
assessing the plurality of image data sets for the target characteristic specific to the object to be imaged (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed target characteristic of the object); 
identifying an image data set of the plurality of image data sets that includes the target characteristic (see, e.g., Para. [0024], lines 1-6, “The processing unit 130 further includes a determining section 134, which is coupled to the contour detecting section 133. The determining section 134 is configured to determine new scan angle, scan depth and scan speed based on the detected contours in the contour detecting section 133”, where the disclosed “new scan angle, scan depth and scan speed based on the detected contours” corresponds to identifying the image data set that is associated with the detected target characteristic; also see, e.g., Para. [0031], lines 4-13, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112. If it is determined that the contour is not detected, then the determining section 134 is configured to decrease the scan angle by a predetermined angle (e.g., 5 degree) for reset of the scan angle at step S114. Until the contour of the target object is detected in the contour detecting section 133, the above process from the step S102 to the step S114 is repeatedly carried out”); and 
selecting a scan line pattern of the plurality of scan line patterns for subsequent imaging of the volume (see, e.g., Para. [0031], lines 4-6, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112” and Para. [0034], lines 1-6, “If it is determined that the connectivity exists at step S122, that is, it is determined that the detected contours correspond to the same object (e.g., fetus), then the determining section 134 is configured to check whether the scan angle can be increased based on a max scan angle range at step S124”, where the disclosed increasing of the scan angle corresponds to the claimed subsequent imaging of the volume).
Yoo does not disclose [1] wherein specifically an indication of an object to be imaged is received from the user interface; [2] wherein the imaging of the volume of the subject is specifically after the receiving the indication; [3] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging; and [4] wherein the selected scan line pattern of the plurality of scan line patterns specifically corresponds to the identified image data set of the plurality of image data sets for subsequent imaging of the volume specifically in accordance with the selected scan line pattern of the plurality of scan line patterns.
However, in the same field of endeavor of ultrasound imaging, Dickie discloses (Figs. 4 and 6) a method comprising:
controlling a probe (transducer head 105) (see, e.g., Fig. 6, where the ultrasound processor 614 is shown to be in communication with and be able to control the transducer head 105 through other components in the ultrasound system 600, including the transmit/receive switches 604) for imaging a volume of a subject (see, e.g., Abstract, Para. [0033-0045], and Para. [0073-0074]);
identifying an image data set of the plurality of image data sets that includes the target characteristic (see, e.g., Abstract, lines 3-9, “The methods involve acquiring an ultrasound image feed having primary ultrasound image frames. During acquisition of the ultrasound image feed, secondary frames are interspersed amongst the primary ultrasound image frames, where each secondary frame is steered at a different angle. At least one secondary frame is analyzed to detect an imaged needle”, where the claimed target characteristic corresponds to the disclosed needle identified in the image, and where the claimed image data set identified corresponds to the disclosed one secondary frame that is analyzed to detect the imaged needle; also see, e.g., Fig. 4, Para. [0033-0045], and Para. [0073-0074]); and 
selecting a scan line pattern of the plurality of scan line patterns which corresponds to the identified image data set of the plurality of image data sets for subsequent imaging of the volume in accordance with the selected scan line pattern of the plurality of scan line patterns (see, e.g., Abstract, lines 10-23, “Upon detection of an imaged needle in at least one secondary frame, an optimal steering angle is determined for imaging the needle, the optimal steering angle being based on the steered angle of the at least one secondary frame having the detected imaged needle. The method continues to acquire the ultrasound image feed by acquiring additional primary ultrasound image frames. During the continued acquisition of the ultrasound image feed, tertiary frames are interspersed amongst the additional primary ultrasound image frames, where each tertiary frame is steered at the optimal steering angle. The ultrasound image feed can then be displayed with enhanced viewing of the imaged needle, with the enhanced viewing being based on the interspersed tertiary frames”, where the claimed scan line pattern selected corresponds to the disclosed optimal steering angle determined, and where the disclosed optimal steering angle determined is based on the steered angle of the one secondary frame (which corresponds to the claimed image data set identified) having the detected imaged needle, and where subsequent imaging is performed by acquiring the tertiary frames that are steered at the optimal steering angle determined; also see, e.g., Fig. 4, Para. [0033-0045], and Para. [0073-0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoo by including [4] wherein the selected scan line pattern of the plurality of scan line patterns specifically corresponds to the identified image data set of the plurality of image data sets for subsequent imaging of the volume specifically in accordance with the selected scan line pattern of the plurality of scan line patterns, as disclosed by Dickie. One of ordinary skill in the art would have been motivated to make this modification in order to determine the optimal scan pattern that provides a high quality image during ultrasound imaging, and in order to desirably detect and enhance the viewing of a characteristic/object during ultrasound imaging, as recognized by Dickie (see, e.g., Abstract and Para. [0033-0045]). 
Yoo modified by Dickie still does not disclose [1] wherein specifically an indication of an object to be imaged is received from the user interface; [2] wherein the imaging of the volume of the subject is specifically after the receiving the indication; and [3] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging.
However, in the same field of endeavor of ultrasound imaging, Cadieu discloses (Figs. 2-3) a method comprising: 
receiving, from a user interface (ultrasound user interface 290), an indication of an object to be imaged (see, e.g., Para. [0033], lines 4-7, “Beginning in block 310, a target organ within the body is selected in a user interface to an ultrasound application visualizing ultrasound imagery acquired by the ultrasound probe”, where the claimed indication of the object to be imaged that is received by the user interface corresponds to the disclosed user selection of the target organ that is selected through the user interface); 
after the receiving the indication, controlling a probe (ultrasound probe 210) for imaging a volume of a subject, wherein the imaging comprises transmitting and receiving ultrasound signals (see, e.g., Para. [0020], lines 8-11, “The ultrasound probe 210 is enabled to acquire ultrasound imagery by way of a transducer connected to beamformer circuitry in the host computing system 200”, and Para. [0033], lines 4-11, “Beginning in block 310, a target organ within the body is selected in a user interface… In block 330, a contemporaneous ultrasound imagery is acquired by the ultrasound probe”, and Fig. 3, where block 310 is the step of selecting the target organ, and where block 330 (i.e., two steps after block 310) is the step of acquiring the ultrasound imagery by the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yoo modified by Dickie by including [1] wherein specifically an indication of an object to be imaged is received from the user interface; and [2] wherein the imaging of the volume of the subject is specifically after the receiving the indication, as disclosed by Cadieu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize ultrasound navigation and to acquire the desired imagery, as recognized by Cadieu (see, e.g., Para. [0006] and [0033]).
Yoo modified by Dickie and Cadieu still does not disclose [3] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging.
However, in the same field of endeavor of ultrasound imaging, Radulescu discloses (Figs. 1-3) wherein the target characteristic specific to the object to be imaged is selected from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging (see, e.g., Para. [0012], lines 1-8, “In an aspect of the present invention, a device is configured for selecting one or more portions of a volume, based on anatomy recognition from three-dimensional live imaging of the volume. The three-dimensional live imaging of the volume may contain either a full view or only a partial view of the organ of interest. The selecting is performed, automatically and without the need for user intervention, in response to the imaging”, where the disclosed one or more portions of a volume are selected based on anatomy recognition, which corresponds to the claimed target characteristic specific to the object to be imaged that is selected from a group of characteristics comprising at least one tangible anatomical feature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yoo modified by Dickie and Cadieu by including [3] wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging, as disclosed by Radulescu. One of ordinary skill in the art would have been motivated to make this modification in order to perform optimal fast acquisition of standard views and perform specific views required for accurate measurements and quantification, as recognized by Radulescu (see, e.g., Para. [0012-0017] and [0049-0051]).

Regarding Claim 18, Yoo modified by Dickie, Cadieu, and Radulescu discloses the method of Claim 15. Yoo further discloses (Figs. 1-6) wherein the target characteristic is a presence of a feature specific to the object (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed feature specific to the object).

Regarding Claim 20, Yoo modified by Dickie, Cadieu, and Radulescu discloses the method of Claim 15. Yoo further discloses (Figs. 1-6) a non-transitory computer readable medium comprising instructions, which when executed by one or more processors cause an ultrasound imaging system to perform the method according to Claim 15 (see, e.g., Para. [0040], lines 1-6, “In another embodiment, there is provided a computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to provide a method of adjusting a scan angle, a scan depth and a scan speed in forming an ultrasound image in an ultrasound system”; also see, e.g., Para. [0010], lines 1-14 and Para. [0040], lines 6-14, where the method steps set forth in the rejection of Claim 15 are summarized and are disclosed to be executable by the computer-readable storage medium).

Regarding Claim 21, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) wherein each scan line pattern of the plurality scan line patterns comprises a different shape than remaining ones of the plurality of scan line patterns (see, e.g., Para. [0019], lines 1-9, “The ultrasound data acquisition unit 120 includes an ultrasound data forming section 124, which is coupled to the beam forming section 123. The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3. Each of the ultrasound frame data sets is formed in a fan shape. However, they are not limited to this shape only and may extend to other shapes”, where the disclosed “ultrasound frame data sets corresponding to frames P1, P2... PN” corresponds to the claimed scan line patterns).

Claims 2-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s IDS filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020, hereinafter Yoo) in view of Dickie et al. (US 2018/0263593 A1, previously cited by the Examiner on 11/05/2021, hereinafter Dickie), Cadieu et al. (US 2018/0153505 A1, previously cited by the Examiner on 03/24/2022, hereinafter Cadieu), and Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu), as applied to Claims 1 and 15 above, and further in view of Kamiyama (US 2010/0312112 A1, previously cited by the Examiner on 04/14/2021, hereinafter Kamiyama).

Regarding Claim 2, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the target characteristic is a characteristic of the object that meets an image quality threshold. 
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system (see, e.g., Fig. 1 and Para. [0024-0038]), wherein a target characteristic is a characteristic of the object that meets an image quality threshold (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0039], lines 1-8, “For surface image generation processing, first of all, this apparatus includes a function of extracting, for each image, the contour of an organ of interest (a contour line; see reference numeral 62 in FIG. 8) from pixel value (the amplitude of a reception signal) differences of a tomogram (image tone or brightness changes of an image) by threshold processing or the like. With this operation, positions on the surface of the organ of interest are estimated”, where the disclosed brightness of the positions on the surface of the organ of interest corresponds to the claimed target characteristic, and where the disclosed brightness changes of an image by threshold processing based on image quality condition setting instructions from an operator corresponds to the claimed meeting an image quality threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including that the target characteristic is a characteristic of the object that meets an image quality threshold, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006] and [0039]).

Regarding Claim 3, Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama discloses the ultrasound imaging system of Claim 2. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the target characteristic is an intensity level of a feature specific to the object.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system (see, e.g., Fig. 1 and Para. [0024-0038]), wherein a target characteristic is an intensity level of a feature specific to the object (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0029], lines 1-8, “The B-mode processing unit 23 receives an echo signal from the reception unit 22, and performs… for the signal to generate data expressing the intensity of the signal with brightness. The image generating unit 25 converts the output data from the B-mode processing unit 23 into a B-mode image expressing the intensity of a reflected wave with brightness”, where the disclosed brightness of the reflected wave in the image corresponds to the brightness of the claimed feature specific to the object, and where the disclosed expressed intensity of the signal’s brightness based on image quality condition setting instructions from an operator corresponds to the claimed intensity level of the feature’s brightness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama by including that the target characteristic is an intensity level of a feature specific to the object, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006], [0029], and [0039]).

Regarding Claim 10, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) the system (ultrasound system 100) further comprising the probe (ultrasound probe 122) (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets” and Para. [0017], lines 1-2, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122”). 
Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the probe is a matrix probe and wherein the transmitting comprises electronically steering the ultrasound signals.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system comprising a probe (see, e.g., Fig. 1 and Para. [0024-0038]), wherein the probe is a matrix probe and wherein the transmitting comprises electronically steering the ultrasound signals (see, e.g., Para. [0054], lines 3-7, “It is also possible to perform such three-dimensional scanning by using… a two-dimensional matrix array probe whose delay directions can be electronically controlled”; also see, e.g., Claim 6, “the ultrasonic probe is one of a one-dimensional array type probe and a two-dimensional matrix array type probe configured to mechanically or electronically [respectively] swing a scan plane”, which shows that it is possible for the ultrasonic probe to be a two-dimensional matrix array type probe configured to electronically steer the ultrasound signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including that the probe is a matrix probe where the transmitting comprises electronically steering the ultrasound signals, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis and to provide new diagnosis information throughout operation of the system, as recognized by Kamiyama (see, e.g., Para. [0006]). 

Regarding Claim 11, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) the system (ultrasound system 100) further comprising the probe (ultrasound probe 122) (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets” and Para. [0017], lines 1-2, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122”).
Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the probe is a 1D array probe and wherein the transmitting comprises mechanically sweeping the ultrasound signals.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system comprising a probe (see, e.g., Fig. 1 and Para. [0024-0038]), wherein the probe is a 1D array probe and wherein the transmitting comprises mechanically sweeping the ultrasound signals (see, e.g., Claim 6, “the ultrasonic probe is one of a one-dimensional array type probe and a two-dimensional matrix array type probe configured to mechanically or electronically [respectively] swing a scan plane”, which shows that it is possible for the ultrasonic probe to be a one-dimensional array type probe configured to mechanically sweep the ultrasound signals). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including that the probe is a matrix probe where the transmitting comprises electronically steering the ultrasound signals, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis and to provide new diagnosis information throughout operation of the system, as recognized by Kamiyama (see, e.g., Para. [0006]). 

Regarding Claim 16, Yoo modified by Dickie, Cadieu, and Radulescu discloses the method of Claim 15. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the target characteristic is a characteristic of the object that meets an image quality threshold.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) a method (see, e.g., Figs. 1-2, Para. [0024-0038], and Para. [0045-0046]), wherein a target characteristic is a characteristic of the object that meets an image quality threshold (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0039], lines 1-8, “For surface image generation processing, first of all, this apparatus includes a function of extracting, for each image, the contour of an organ of interest (a contour line; see reference numeral 62 in FIG. 8) from pixel value (the amplitude of a reception signal) differences of a tomogram (image tone or brightness changes of an image) by threshold processing or the like. With this operation, positions on the surface of the organ of interest are estimated”, where the disclosed brightness of the positions on the surface of the organ of interest corresponds to the claimed target characteristic, and where the disclosed brightness changes of an image by threshold processing based on image quality condition setting instructions from an operator corresponds to the claimed meeting an image quality threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yoo modified by Dickie, Cadieu, and Radulescu by including that the target characteristic is a characteristic of the object that meets an image quality threshold, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006] and [0039]). 

Regarding Claim 17, Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama discloses the method of Claim 16. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the target characteristic is an intensity level of a feature specific to the object.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) a method (see, e.g., Figs. 1-2, Para. [0024-0038], and Para. [0045-0046]), wherein a target characteristic is an intensity level of a feature specific to the object (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0029], lines 1-8, “The B-mode processing unit 23 receives an echo signal from the reception unit 22, and performs… for the signal to generate data expressing the intensity of the signal with brightness. The image generating unit 25 converts the output data from the B-mode processing unit 23 into a B-mode image expressing the intensity of a reflected wave with brightness”, where the disclosed brightness of the reflected wave in the image corresponds to the brightness of the claimed feature specific to the object, and where the disclosed expressed intensity of the signal’s brightness based on image quality condition setting instructions from an operator corresponds to the claimed intensity level of the feature’s brightness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama by including that the target characteristic is an intensity level of a feature specific to the object, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006], [0029], and [0039]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s IDS filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020, hereinafter Yoo) in view of Dickie et al. (US 2018/0263593 A1, previously cited by the Examiner on 11/05/2021, hereinafter Dickie), Cadieu et al. (US 2018/0153505 A1, previously cited by the Examiner on 03/24/2022, hereinafter Cadieu), Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu), and Kamiyama (US 2010/0312112 A1, previously cited by the Examiner on 04/14/2021, hereinafter Kamiyama), as applied to Claim 3 above, and further in view of Sohn et al. (US 2015/0002538 A1, previously cited by the Examiner on 04/14/2021, hereinafter Sohn).

Regarding Claim 4, Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama discloses the ultrasound imaging system of Claim 3. Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama does not disclose wherein the object is a lung and the feature is a pleural line.
However, in the same field of endeavor of target identification in ultrasound imaging, Sohn discloses (Figs. 1-6) an ultrasound imaging system (see, e.g., Para. [0088-0100]), wherein the object is a lung (see, e.g., Para. [0056], lines 8-11, “when body fluids are accumulated in the lungs… a virtual image may be observed in ultrasound images obtained by imaging the lungs”) and the feature is a pleural line (see, e.g., Para. [0100], lines 1-3, “Referring to an ultrasound image 10, A-lines 11 to 14 may be observed as bright horizontal lines indicating a lung boundary region, namely, a pleura”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, Radulescu, and Kamiyama by including that the object is a lung and the feature is a pleural line, as disclosed by Sohn. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and more easily detect the desired features of a lung in an ultrasound image by using an ultrasound imaging system, as recognized by Sohn (see, e.g., Para. [0006] and [0056-0059]). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s IDS filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020, hereinafter Yoo) in view of Dickie et al. (US 2018/0263593 A1, previously cited by the Examiner on 11/05/2021, hereinafter Dickie), Cadieu et al. (US 2018/0153505 A1, previously cited by the Examiner on 03/24/2022, hereinafter Cadieu), and Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu), as applied to Claims 5 and 18 above, and further in view of Sohn et al. (US 2015/0002538 A1, previously cited by the Examiner on 04/14/2021, hereinafter Sohn).

Regarding Claim 6, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 5. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line.
However, in the same field of endeavor of target identification in ultrasound imaging, Sohn discloses (Figs. 1-6) an ultrasound imaging system (see, e.g., Para. [0088-0100]), wherein the object is a lung (see, e.g., Para. [0056], lines 8-11, “when body fluids are accumulated in the lungs… a virtual image may be observed in ultrasound images obtained by imaging the lungs”) and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line (see, e.g., Para. [0057], lines 1-2, “An A-line, which is shown as a bright horizontal line, may be observed near the pleura in an ultrasound image” and Para. [0100], lines 1-3, “Referring to an ultrasound image 10, A-lines 11 to 14 may be observed as bright horizontal lines indicating a lung boundary region, namely, a pleura”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including that the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line, as disclosed by Sohn. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and more easily detect the desired features of a lung in an ultrasound image by using an ultrasound imaging system, as recognized by Sohn (see, e.g., Para. [0006] and [0056-0059]). 

Regarding Claim 19, Yoo modified by Dickie, Cadieu, and Radulescu discloses the method of Claim 18. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line.
However, in the same field of endeavor of target identification in ultrasound imaging, Sohn discloses (Figs. 1-6) a method (see, e.g., Para. [0066-0075] and Para. [0088-0100]), wherein the object is a lung (see, e.g., Para. [0056], lines 8-11, “when body fluids are accumulated in the lungs… a virtual image may be observed in ultrasound images obtained by imaging the lungs”) and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line (see, e.g., Para. [0057], lines 1-2, “An A-line, which is shown as a bright horizontal line, may be observed near the pleura in an ultrasound image” and Para. [0100], lines 1-3, “Referring to an ultrasound image 10, A-lines 11 to 14 may be observed as bright horizontal lines indicating a lung boundary region, namely, a pleura”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Yoo modified by Dickie, Cadieu, and Radulescu by including that the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line, as disclosed by Sohn. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and more easily detect the desired features of a lung in an ultrasound image by using the method of an ultrasound imaging system, as recognized by Sohn (see, e.g., Para. [0006] and [0056-0059]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s IDS filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020, hereinafter Yoo) in view of Dickie et al. (US 2018/0263593 A1, previously cited by the Examiner on 11/05/2021, hereinafter Dickie), Cadieu et al. (US 2018/0153505 A1, previously cited by the Examiner on 03/24/2022, hereinafter Cadieu), and Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu), as applied to Claim 1 above, and further in view of Tsukagoshi et al. (US 2017/0323447 A1, previously cited by the Examiner on 04/14/2021, hereinafter Tsukagoshi).

Regarding Claim 14, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo further discloses (Figs. 1-6) wherein the object comprises an internal cavity (see, e.g., Para. [0035], lines 3-4, “the detected contours correspond to different objects (e.g., fetus and uterine wall)”, wherein the disclosed fetus and uterine wall corresponds to the claimed internal cavity of the target object).
Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein the object comprises a kidney, a heart, or a blood vessel.
However, in the same field of endeavor of target detection in ultrasound imaging, Tsukagoshi discloses an ultrasound imaging system (see, e.g., Para. [0020-0021]), wherein the object comprises a kidney, a heart, or a blood vessel (see, e.g., Para. [0053], lines 12-15, “the detection function 37a detects a bone, an organ, a blood vessel, a nerve, a lumen, etc. included in volume data by detecting an anatomical feature point of a specific organ, bone, etc.”, where the disclosed “organ” would include a kidney, heart, etc.; also see, Para. [0067], lines 9-12, “FIG. 7 only illustrates a lung, a heart, a liver, a stomach, a kidney, etc. as organs. However, in practice, the virtual patient image further includes numerous organs, bones, blood vessels, nerves, etc.”, where the disclosed “virtual patient” of Fig. 7 is utilized with the disclosed system for detection of anatomical features, and where the disclosed “virtual patient” of Fig. 7 illustrates specific organs of heart and kidney, as well as blood vessels, which indicates that the system is operable to detect the features of an object that is a heart, kidney, or blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including that the object comprises a kidney, a heart, or a blood vessel, instead of a lung, fetus, uterine wall, or internal cavity, as disclosed by Tsukagoshi. One of ordinary skill in the art would have been motivated to make this modification because it is known in the art that is possible to substitute which organ or anatomical feature is imaged, detected, and analyzed with the ultrasound imaging system, as recognized by Tsukagoshi (see, e.g., Para. [0053] and [0067]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s IDS filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020, hereinafter Yoo) in view of Dickie et al. (US 2018/0263593 A1, previously cited by the Examiner on 11/05/2021, hereinafter Dickie), Cadieu et al. (US 2018/0153505 A1, previously cited by the Examiner on 03/24/2022, hereinafter Cadieu), and Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu), as applied to Claim 1 above, and further in view of Huang et al. (US 2015/0150447 A1 previously cited by the Examiner on 03/24/2022, hereinafter Huang).

Regarding Claim 22, Yoo modified by Dickie, Cadieu, and Radulescu discloses the ultrasound imaging system of Claim 1. Yoo modified by Dickie, Cadieu, and Radulescu does not disclose wherein each scan line pattern of the plurality of scan line patterns comprises a different number of image planes than remaining ones of the plurality of scan line patterns.
However, in the same field of endeavor of medical imaging, Huang discloses wherein each scan line pattern of the plurality of scan line patterns comprises a different number of image planes than remaining ones of the plurality of scan line patterns (see, e.g., Claim 32, lines 5-10, “the fan-shaped scan pattern including a first number of radial line scans at a plurality of key frame locations and a second number of radial line scans at a plurality of intermediate frame locations, the first number being larger than the second number”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound imaging system of Yoo modified by Dickie, Cadieu, and Radulescu by including wherein each scan line pattern of the plurality of scan line patterns comprises a different number of image planes than remaining ones of the plurality of scan line patterns, as disclosed by Huang. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the desired scan patterns, as recognized by Huang (see, e.g., Claim 32 of Huang). 

Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, filed 06/23/2022, with respect to the claim objections have been fully considered and are persuasive. Therefore, the claim objections as previously set forth in the Non-Final Rejection mailed 03/24/2022 have been withdrawn. 

Applicant’s arguments, see Pages 6-9 of Remarks, filed 06/23/2022, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Radulescu et al. (US 2015/0011886 A1, previously cited by the Examiner on 04/14/2021, hereinafter Radulescu).
Regarding Yoo (EP 2 345 908 A2), Dickie (US 2018/0263593 A1), and Cadieu (US 2018/0153505 A1), Applicant argues that the combination of Yoo, Dickie, and Cadieu fails to teach or suggest at least “one or more processors configured to... select a target characteristic specific to the object to be imaged from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging” of amended claim 1, and similarly of independent claim 15.
Examiner agrees that Yoo, Dickie, and Cadieu do not disclose wherein the target characteristic specific to the object to be imaged is selected specifically from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Dickie, further in view of Cadieu, and even further in view of Radulescu. Examiner emphasizes that Radulescu discloses (Figs. 1-3) wherein the target characteristic specific to the object to be imaged is selected from a group of characteristics comprising at least one tangible anatomical feature and at least one visual artifact of ultrasound imaging (see, e.g., Para. [0012], lines 1-8, “In an aspect of the present invention, a device is configured for selecting one or more portions of a volume, based on anatomy recognition from three-dimensional live imaging of the volume. The three-dimensional live imaging of the volume may contain either a full view or only a partial view of the organ of interest. The selecting is performed, automatically and without the need for user intervention, in response to the imaging”, where the disclosed one or more portions of a volume are selected based on anatomy recognition, which corresponds to the claimed target characteristic specific to the object to be imaged that is selected from a group of characteristics comprising at least one tangible anatomical feature). Therefore, the combination of Yoo, Dickie, Cadieu, and Radulescu discloses each and every feature of independent Claim 1, as well as independent Claim 15 for the same reasons as set forth above regarding Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793